Exhibit 10.2
 
 
[header.jpg]
 
PartnerRe Ltd.
Executive Restricted Share Unit Award Agreement


<Name>
<Date>


This Restricted Share Unit Award Agreement (the “Award Agreement”) commences and
is made effective as of <Date>, by and between PartnerRe Ltd. (the “Company”),
and <Name> (the “Participant”), an employee of the PartnerRe Group (which is
defined to include PartnerRe Ltd. and its subsidiaries).


WHEREAS, the Company desires to afford the Participant the opportunity to own
common shares, $1.00 par value, of the Company (“Shares”) pursuant to the
PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”); and


WHEREAS, the Company wishes to provide a means through which the PartnerRe Group
may attract able persons to enter and remain in employment or other service with
the Company and motivate and reward key employees and other persons, including
the Participant, to contribute significantly to the success of the Company,
thereby furthering the best interests of the Company and its shareholders;


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


1.       Definitions; Conflicts.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan, terms and
provisions of which are incorporated herein by reference.  In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Award Agreement or a prospectus, the terms and
provisions of the Plan shall govern and control. In the event of a conflict or
inconsistency between the terms and provisions of this Award Agreement and a
prospectus, the terms and provisions of this Award Agreement shall govern and
control.


2.       Purpose of Award Agreement.  The purpose of this Award Agreement is to
grant Restricted Share Units (“RSUs”) to the Participant.  Each RSU represents
the right to future delivery of one Share, subject to the terms of the Plan.
This Award Agreement is entered into pursuant to the terms of the Plan, and, by
receipt of this Award Agreement, the Participant acknowledges receipt of a copy
of the Plan and further agrees to be bound thereby and by the actions of the
Committee pursuant to the Plan.


3.       Grant of RSUs.  The Participant is granted an award of RSUs in the
amount and on the date (the “Grant Date”) as specified in the Notice of RSU.


4.       Vesting.  Subject to the terms and conditions contained herein, all
RSUs granted pursuant to this Award Agreement will fully vest on the third
anniversary of the Grant Date (the “Vesting Date”) and will settle in
Shares.  All of the Shares underlying the RSUs will be
 
 
 

--------------------------------------------------------------------------------

 
 
delivered to the Participant as soon as administratively practicable after the
Vesting Date (such date of delivery, the “Settlement Date”).1


5.       Dividend Equivalents. If a dividend is paid on Shares prior to the
Settlement Date, each RSU will provide the Participant with the right to receive
an amount equal to the amount of the dividend that the Participant would have
received had the Share underlying such RSU been held by the Participant as of
the record date for which such dividend is paid. Such amount will accrue and be
paid in cash at the same time and at the same rate as actual dividends paid on
Shares.


6.       Termination.  In the event that the Participant ceases to be an
employee of PartnerRe Group prior to the Vesting Date, the following conditions
shall apply:


(a)               Death or Disability. If the Participant ceases to be an
employee of the PartnerRe Group as a result of the Participant’s death or
Disability, all unvested RSUs will become immediately vested upon the date of
termination as a result of death or Disability. All of the Shares underlying the
RSUs will be delivered to the Participant (or, as applicable, the Participant’s
estate) as soon as administratively practicable after the date of vesting.


(b)               Involuntary (without Cause) or Voluntary (with Good Reason)
Termination. In the event the Participant’s employment with the PartnerRe Group
is terminated by the Company (without Cause) or by the Participant (with Good
Reason), a pro rata portion of any unvested RSUs will become immediately vested
upon the date of termination (based on the number of days elapsed from the Grant
Date through the date of termination).2 All of the Shares underlying the RSUs
will be delivered to the Participant as soon as administratively practicable
after the date of vesting.
 
(c)               Involuntary (with Cause) or Voluntary (without Good Reason)
Termination.  In the event the Participant’s employment with the PartnerRe Group
is terminated by the Company (with Cause) or by the Participant (without Good
Reason), all unvested RSUs will be forfeited on the date of such termination.


(d)               Retirement. If the Participant ceases to be an employee of the
PartnerRe Group as a result of the Participant’s retirement, all unvested RSUs
will continue to vest in accordance with their original vesting schedule,
subject to the provisions below:


(i)     Post-termination Covenants. Continuation of vesting following retirement
is contingent upon the Participant’s compliance with certain limitations on the
Participant’s business activity, including the following: (i) the
 

--------------------------------------------------------------------------------

1 In no event will the Settlement Date be later than March 15th of the year
following the year in which the Vesting Date occurs.
 
2 In the award agreement of the Company’s CEO, pro rata vesting will be replaced
by full vesting.
 
2

--------------------------------------------------------------------------------

 
 
Participant may not engage in business activities in the reinsurance industry,
act on behalf of any entity, company or business that operates in the
reinsurance industry, or otherwise compete with the PartnerRe Group in the
locations where the PartnerRe Group operates, (ii) the Participant may not
solicit employees or customers of PartnerRe on behalf of any entity, company or
business that operates in the reinsurance business or otherwise competes with
the PartnerRe Group in the locations where the PartnerRe Group operates, and
(iii) the Participant may not disclose confidential or non-public information
regarding the business of the PartnerRe Group (unless legally required to do so,
and in such case only upon giving prior notice to the Company), in each of (i),
(ii) and (iii) above, until the Vesting Date.


(ii)      Definition of Retirement. For purposes of this Award Agreement,
“retirement” means a voluntary termination when the Participant’s age and years
of service qualify him/her for retirement benefits under the retirement plan or
policy in place in the Participant’s country of employment at the time the
Participant gives the Notice of Termination for such voluntary termination.


(e)               Conflict with Contract of Employment. In the event that any of
the terms of the Participant’s contract of employment conflict with the
provisions of this Section 7, the contract of employment shall prevail.  For the
avoidance of doubt, this Award shall follow the treatment of Options upon
termination as set out in such contract of employment, if such contract of
employment does not specify treatment of RSUs.


7.       Entire Agreement.  With the exception of any contract of employment
applicable to the Participant with respect Section 6, the Plan and this Award
Agreement (including the Notice of RSU attached hereto) constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.  Any modification of this
Award Agreement must be in writing signed by the Company.  Decisions of the
Committee with respect to the administration and interpretation of the Plan and
this Award Agreement will be final, conclusive and binding on all persons.


8.       No Additional Rights or Entitlements.  The Participant hereby
acknowledges and agrees that neither this Award nor the Plan shall be construed
as giving the Participant any right to be retained in the employ of, or to
continue to provide services to, the PartnerRe Group, and that the PartnerRe
Group may at any time dismiss the Participant, free from any liability, or any
claim under the Plan or this Award Agreement, unless otherwise expressly
provided in the Plan or in this Award Agreement or in any other agreement
binding the parties.  The receipt of this Award under the Plan is not intended
to confer any rights on the Participant except as set forth in this Award
Agreement. The Participant further acknowledges and agrees that no payment under
the Plan or this Award Agreement shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the PartnerRe Group except as may otherwise be specifically
provided.
 
 
3

--------------------------------------------------------------------------------

 


9.       Change in Control.  Upon a Change in Control prior to the Vesting Date,
all RSUs will be subject to Section 12 of the Plan or the Change in Control
Policy (whichever is applicable).


10.      Retention of Awards.  The Participant acknowledges that it is the
intention of the Company that the Participant retains at least a portion of the
Shares acquired pursuant to this Award and agrees to comply with any Share
retention requirements that the Company may impose in connection with this
Award.


11.      Notices. All notices, requests and other communications under this
Award Agreement shall be (i) if in writing, delivered in person (by courier or
otherwise), mailed by certified or registered mail, or (ii) by email
transmission, in each case return receipt requested, as follows:




if to the Company, to:


PartnerRe Ltd.
90 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: Philip Martin
Email: philip.martin@partnerre.com


if to the Participant, to the address that the Participant most recently
provided to the Company,


or to such other address or email as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed received on the next succeeding business day in the place of receipt.


12.      No Assignment or Transfer.  The Participant’s rights and interest under
the Plan or under this Award Agreement, including amounts payable, may not be
sold, assigned, donated, or transferred or otherwise disposed of, mortgaged,
pledged or encumbered except, in the event of the Participant’s death, to a
designated Beneficiary to the extent permitted by the Committee, or in the
absence of such designation, by will or the laws of descent and distribution.


13.      Successors and Assigns; No Third Party Beneficiaries. This Award
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Award Agreement, expressed or implied, is
intended to confer on anyone other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
 
 
4

--------------------------------------------------------------------------------

 


14.       Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


15.       Governing Law.  This Award Agreement shall be governed by and
construed in accordance with the laws of Bermuda, without reference to the
principles of conflicts of law thereof.


16.       Headings.  Headings are for the convenience of the parties and are not
deemed to be part of this Award Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first written above.



 
PARTNERRE  LTD.
                         
By:
/s/ Philip Martin
           
Name:
Philip Martin
   
Title:
Director of Group
     
Compensation & Benefits

 
 
5

--------------------------------------------------------------------------------

 
 
[header.jpg]




Notice of Restricted Share Units
 
 
<Participant Name>
 

--------------------------------------------------------------------------------

 
Effective <Grant Date> you have been granted an award of <Quantity Granted>
Restricted Share Units (RSUs).  These units are restricted until the vest date
shown below, at which time you will receive shares of PartnerRe Ltd. (the
Company) common stock.
 
 

RSUs   Vesting Date <Quantity Granted>   100% vests three years from <Grant
Date>

 

For further information, please go on Relink under the Employee Services / HR
Services / Equity Plans section.
 

--------------------------------------------------------------------------------

By your on-line acceptance and the Company's signature below, you and the
Company agree that these Restricted Share Units are granted under and are
governed by the terms and conditions of the Company's Employee Equity Plan and
the Restricted Share Unit Award Agreement.
 

--------------------------------------------------------------------------------

 
 
/s/ Philip Martin

--------------------------------------------------------------------------------

PartnerRe Ltd.
 
 
6

--------------------------------------------------------------------------------